DETAILED ACTION
This action is responsive to the amendments filed 9/26/2022.
Claims 1-4 and 6-20 are pending. Claims 1, 13 and 17 are currently amended.
All prior rejections under 35 U.S.C. §§ 102-103 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price, et al., U.S. Patent No. 6,766,494 (“Price”).
Price teaches a system and method for creating and processing free-form electronic ink. With regard to Claim 1, Price teaches a system for aggregating digital ink instances within an electronic document, the system comprising: 
a memory configured to store instructions; and an electronic processor coupled to the memory (Fig. 1, memory 14 is connected to processor 12 through connection 26), wherein the electronic processor, through execution of the instructions stored in the memory, is configured to: 
receive detected interactions between a touchscreen and a digital pen representing one or more digital strokes within a canvas (Col. 4, lines 16-21 describe a user interacting with a pen computer or tablet using a pen; Col. 6, lines 3-6 describe the system receiving ink points and strokes); 
determine whether the one or more digital strokes match a predetermined signifier (Col. 6, lines 41-46 describe that the system determines if one or more newly added strokes include a circle); and 
in response to determining that the one or more digital strokes match the predetermined signifier: determine a first digital ink instance included in the electronic document based on a position of the one or more digital strokes within the canvas, duplicate the first digital ink instance to create a second digital ink instance, and add the second digital ink instance to a designated portion of the electronic document (Col. 6, lines 48-56 describe that the system determines if an ink stroke exists within the circle. Col. 5, lines 4-8 describes that circled ink can be copied to a second destination by drawing a line from the circled ink to the destination; Fig. 3 shows that the ink is copied to the location indicated by the line), and
update metadata of the first digital ink instance to designate a type of the first digital ink instance, the type being associated with the predetermined signifier and the type being associated with the designated portion of the electronic document (Col. 6, lines 57-66 describe that the system determines whether the ink stroke within the circle exists in a database; if not, the ink is designated as a new ink anchor and added to a database. Col. 6, lines 3-20 describe that ink is stored as strokes identified by a plurality of points. Anchors are defined as one or more strokes, and designated by storing anchors in an ink matching database. Anchors that include links likewise designate the anchor link locations by storing a link target along with the ink anchor. Therefore, several data structures store metadata regarding ink strokes to define an anchor and designated document portions to which an anchor and associated link are associated).
Claim 13 recites a method which is carried out by the system of Claim 1, and is similarly rejected. Claim 17 recites a medium storing instructions which execute to perform the functions of the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Price teaches that the predetermined signifier includes a predetermined mark having a predetermined shape. Col. 6, lines 41-46 describe that the system determines if one or more newly added strokes include a circle.
With regard to Claim 3, Price teaches that the electronic processor is configured to determine the first digital ink instance by identifying the first digital ink instance has having a position within the canvas adjacent to the one or more digital strokes. Col. 6, lines 48-56 describe that the system determines if an ink stroke exists within the circle.
With regard to Claim 4, Price teaches that the electronic processor is configured to determine the first digital ink instance by identifying the first digital ink instance has having a position within the canvas adjacent to the one or more digital strokes in a predetermined direction. Col. 6, lines 48-56 describe that the system determines if an ink stroke exists within the circle.
With regard to Claim 6, Price teaches that the second digital ink instance references a plurality of ink points and a plurality of digital strokes of the first digital ink instance. Col. 5 lines 8-9 describe that ink copied using a circle and line are linked together. Col. 6, lines 9-15 describe that an ink anchor includes one or more strokes, and a link target includes a region of a document and one or more strokes.
Claim 14 recites a method which is carried out by the system of Claim 6, and is similarly rejected. Claim 18 recites a medium storing instructions which execute to perform the functions of the system of Claim 6, and is likewise rejected.
With regard to Claim 7, Price teaches that the electronic processor is further configured to, in response to receiving an update to the second digital ink instance, apply the update to the first digital ink instance. Col. 7, line 60 – Col. 8, line 5 describes that a selection of an ink stroke which has a link target in an erase mode causes the strokes in the link target to be removed from the database.
With regard to Claim 8, Price teaches that the electronic processor is further configured to, in response to receiving an update to the first digital ink instance, apply the update to the second digital ink instance. Col. 7, line 60 – Col. 8, line 5 describes that a selection of an ink stroke which has a link target in an erase mode causes the strokes in the link target to be removed from the database.
Claim 15 recites a method which is carried out by the system of Claims 7 and 8, and is similarly rejected. Claim 19 recites a medium storing instructions which execute to perform the functions of the system of Claim 7 and 8, and is likewise rejected.
With regard to Claim 9, Price teaches that predetermined portion of the electronic document includes a page of the electronic document aggregating digital ink instances of a predetermined type.  Col. 4, lines 50-63 describe that users can copy annotations on documents into a separate document for containing notes, thereby aggregating notes from one or more documents.
Claim 16 recites a method which is carried out by the system of Claim 9, and is similarly rejected. Claim 20 recites a medium storing instructions which execute to perform the functions of the system of Claim 9, and is likewise rejected.
With regard to Claim 12, Price teaches that the electronic processor is configured to add the second digital ink instance to the designated portion of the electronic document by performing at least one selected from a group consisting of aligning one or more lines of content of the second digital ink instance, aligning one or more words of content of the second digital ink instance, unifying line spacing among a plurality of lines of content of the second digital ink instance, and unifying word spacing among a plurality of words of content of the second digital ink instance. Fig. 3 shows that copied ink 58 is placed on the document lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Price, in view of Perrin, et al., U.S. PGPUB No. 2016/0179772 (“Perrin”).
With regard to Claim 10, Price, in view of Perrin teaches that the electronic processor is configured to add the second digital ink instance to the designated portion of the electronic document by reflowing content of the second digital ink instance to match an available space within the designated portion. Price teaches adding the second ink instance, as described above. Perrin teaches at Figs. 3B and 3C that an instance of handwriting can be resized and placed in text to fit in with other, existing text when inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Perrin with Price. Perrin teaches reflowing handwritten content when inserting strokes therein. One of skill in the art would seek to combine elements of Perrin with Price, to improve user experience by better fitting copied strokes into existing stroke content in a document.
With regard to Claim 11, Price, in view of Perrin teaches that the electronic processor is configured to add the second digital ink instance to the designated portion of the electronic document by reflowing existing content included in the designated portion to include the second digital ink instance. Price teaches adding the second ink instance, as described above. Perrin teaches at [0037]-[0039] that existing handwriting content can be reflowed, across lines, to accommodate insertion of additional handwriting strokes therein in response to user instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Perrin with Price. Perrin teaches reflowing handwritten content when inserting strokes therein. One of skill in the art would seek to combine elements of Perrin with Price, to improve user experience by better fitting copied strokes into existing stroke content in a document.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues with regard to Claim 1 that there is no disclosure or suggestion in Price of updating metadata of an anchor to include a type of digital ink instance, as Price merely discloses storing ink strokes that define anchors in an ink matching database. 
However, the claim does not state that the metadata is updated to include a type of digital ink instance; rather the claim states that metadata is updated “to designate a type of the first digital ink instance.” (emphasis added). While the metadata described in Price of the various data structures is not updated specifically to include a type of a digital ink instance, the claim recites that updating metadata to designate a type of the first ink instance, not that metadata is updated specifically to include a particular type. 
As Applicant notes, Price teaches that an ink matching database stores ink anchors along with operations, as well as with links from anchors to locations in documents. A particular ink instance is therefore designated as an anchor (and can also be designated as a link) by metadata in the form of these data structures being updated to identify that the ink strokes which are placed within a circle are an anchor. As this designation is carried out by creating an anchor in response to detecting a circle drawn in an interface with ink strokes therein, Price is properly relied upon for teaching the elements of the amended independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

12/8/2022